Exhibit 10.6

SCICLONE PHARMACEUTICALS, INC.

RESTRICTED STOCK UNITS AGREEMENT

(For U.S. Participants)

SciClone Pharmaceuticals, Inc. has granted to the Participant named in the
Notice of Grant of Restricted Stock Units (the “Grant Notice”) to which this
Restricted Stock Units Agreement (the “Agreement”) is attached an Award
consisting of Restricted Stock Units (each a “Unit”) subject to the terms and
conditions set forth in the Grant Notice and this Agreement.  The Award has been
granted pursuant to and shall in all respects be subject to the terms conditions
of the SciClone Pharmaceuticals, Inc. 2015 Equity Incentive Plan (the “Plan”),
as amended to the Date of Grant, the provisions of which are incorporated herein
by reference.  By signing the Grant Notice, the Participant: (a) acknowledges
receipt of and represents that the Participant has read and is familiar with the
Grant Notice, this Agreement, the Plan and a prospectus for the Plan prepared in
connection with the registration with the Securities and Exchange Commission of
the shares issuable pursuant to the Award (the “Plan Prospectus”), (b) accepts
the Award subject to all of the terms and conditions of the Grant Notice, this
Agreement and the Plan and (c) agrees to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions arising
under the Grant Notice, this Agreement or the Plan.

1. Definitions and Construction.

1.1 Definitions.  Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.

(a) “Good Reason” means the occurrence of any of the following without the
Participant’s express written consent: (i) a material diminution in the
Participant’s authority, duties or responsibilities, causing the Participant’s
position to be of materially lesser rank or responsibility within the Company or
an equivalent business unit of its parent, as measured against the Participant’s
authority, duties or responsibilities at any time during the ninety (90) day
period immediately prior to the Change in Control; (ii) the relocation of the
principal place of the Participant’s Service, following the Change in Control,
to a location that is more than fifty (50) miles from the Employee’s principal
place of Service immediately prior to the date of the Change in Control;
(iii) any failure by the Participating Company Group, following the Change in
Control, to pay, or any material reduction by the Participating Company Group
of, (1) the Participant’s base salary in effect immediately prior to the date of
the Change in Control, or (2) the Participant’s bonus compensation, if any, in
effect immediately prior to the date of the Change in Control (subject to
applicable performance requirements with respect to the actual amount of bonus
compensation earned by the Participant), unless base salary and/or bonus
reductions comparable in amount and duration are concurrently made for a
majority of the other employees of the Participating Company Group who have
substantially similar titles and responsibilities as the Participant; and
(iv) any failure by the Participating Company Group, following the Change in
Control, to (1) continue to provide the Participant with the opportunity to
participate, on terms no less favorable than those in effect for the benefit of
any employee group which customarily includes a person holding the employment
position or a comparable position with the Participating Company Group then held
by the Participant, in any benefit or





--------------------------------------------------------------------------------

 

compensation plans and programs, including, but not limited to, the
Participating Company Group’s life, disability, health, dental, medical,
savings, profit sharing, stock purchase and retirement plans, if any, in which
the Participant was participating immediately prior to the date of the Change in
Control, or in substantially similar plans or programs, or (2) provide the
Participant with all other fringe benefits (or substantially similar benefits),
including, but not limited to, relocation benefits, provided to any employee
group which customarily includes a person holding the employment position or a
comparable position with the Participating Company Group then held by the
Participant, which the Participant was receiving immediately prior to the date
of the Change in Control.

(b) “Involuntary Termination” means the occurrence of either (i) the termination
by the Participating Company Group of the Participant’s Service for any reason
other than Cause or the Participant’s death or Disability, or (ii) the
termination by the Participant of the Participant’s Service for Good Reason
within a period of ninety (90) days following the initial occurrence of a
condition constituting Good Reason, provided that the Participant gave written
notice to the Company of the initial occurrence of such condition within thirty
(30) days following such initial occurrence and the Participating Company Group
failed to correct such condition within thirty (30) days following the date of
such written notice.

1.2 Construction.  Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement.  Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular.  Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2. Administration.

All questions of interpretation concerning the Grant Notice, this Agreement, the
Plan or any other form of agreement or other document employed by the Company in
the administration of the Plan or the Award shall be determined by the
Committee.  All such determinations by the Committee shall be final, binding and
conclusive upon all persons having an interest in the Award, unless fraudulent
or made in bad faith.  Any and all actions, decisions and determinations taken
or made by the Committee in the exercise of its discretion pursuant to the Plan
or the Award or other agreement thereunder (other than determining questions of
interpretation pursuant to the preceding sentence) shall be final, binding and
conclusive upon all persons having an interest in the Award.  Any Officer shall
have the authority to act on behalf of the Company with respect to any matter,
right, obligation, or election which is the responsibility of or which is
allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, or election.

3. The Award.

3.1 Grant of Units.  On the Date of Grant, the Participant shall acquire,
subject to the provisions of this Agreement, the Total Number of Units set forth
in the Grant Notice, subject to adjustment as provided in Section 9.  Each Unit
represents a right to receive on a date determined in accordance with the Grant
Notice and this Agreement one (1) share of Stock.



2

--------------------------------------------------------------------------------

 

3.2 No Monetary Payment Required.  The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Units or shares of Stock issued upon settlement of the Units,
the consideration for which shall be past services actually rendered or future
services to be rendered to a Participating Company or for its benefit. 
Notwithstanding the foregoing, if required by applicable law, the Participant
shall furnish consideration in the form of cash or past services rendered to a
Participating Company or for its benefit having a value not less than the par
value of the shares of Stock issued upon settlement of the Units.

4. Vesting of Units.

4.1 Normal Vesting.  Except as provided by Section 4.2,  Units acquired pursuant
to this Agreement shall become Vested Units as provided in the Grant
Notice.  For purposes of determining the number of Vested Units following an
Ownership Change Event, credited Service shall include all Service with any
corporation which is a Participating Company at the time the Service is
rendered, whether or not such corporation is a Participating Company both before
and after the Ownership Change Event.

4.2 Accelerated Vesting upon Involuntary Termination following a Change in
Control.  Subject to Section 4.3, in the event of the Participant’s Involuntary
Termination upon or within twelve (12) months following a Change in Control, and
provided that the Participant executes a general release of known and unknown
claims in a customary form reasonably acceptable to the Company and such release
has become effective in accordance with its terms on or before the sixtieth
(60th) day following such Involuntary Termination, all Units acquired pursuant
to this Agreement shall be deemed Vested Units effective as of the date of such
Involuntary Termination and shall be settled in accordance with Section 6.1,
treating as the Settlement Date for this purpose the later of (a) the sixtieth
(60th) day following such Involuntary Termination or (b) the next trading day on
which the sale of shares of Stock to be issued in settlement of such Units would
not violate the Trading Compliance Policy, but in any event no later than the
15th day of the third month following the later of (i) the last day of the
calendar year or (ii) the last day of the Company’s taxable year, in which the
date of the Involuntary Termination occurred.

4.3 Parachute Payments.

(a) Greatest After-Tax Benefit.  Notwithstanding any provision of this Agreement
to the contrary, if any payment or benefit the Participant would receive
pursuant to this Agreement or otherwise (collectively, the “Payments”) would
constitute a “parachute payment” within the meaning of Section 280G of the Code,
and, but for this sentence, would be subject to the excise tax imposed by
Section 4999 of the Code or any similar or successor provision (the “Excise
Tax”), then the aggregate amount of the Payments will be either (i) the largest
portion of the Payments that would result in no portion of the Payments (after
reduction) being subject to the Excise Tax or (ii) the entire Payments,
whichever amount after taking into account all applicable federal, state and
local employment taxes, income taxes, and the Excise Tax (all computed at the
highest applicable marginal rate, net of the maximum reduction in federal income
taxes which could be obtained from a deduction of such state and local taxes),
results in the Participant’s receipt, on an after-tax basis, of the greatest
amount of the Payments. 



3

--------------------------------------------------------------------------------

 

Any reduction in the Payments required by this Section 4.3(a) will be made in
the following order: (i) reduction of cash payments; (ii) reduction of
accelerated vesting of equity awards other than stock options; (iii) reduction
of accelerated vesting of stock options; and (iv) reduction of other benefits
paid or provided to the Participant.  In the event that acceleration of vesting
of equity awards is to be reduced, such acceleration of vesting will be
cancelled in the reverse order of the date of grant of the Participant’s equity
awards.  If two or more equity awards are granted on the same date, each award
will be reduced on a pro-rata basis.

(b) Determination by Tax Professional.  The professional firm engaged by the
Company for general tax purposes as of the day prior to the date of the event
that might reasonably be anticipated to result in Payments that would otherwise
be subject to the Excise Tax will perform the foregoing calculations.  If the
tax firm so engaged by the Company is serving as accountant or auditor for the
acquiring company, the Company will appoint a nationally recognized tax firm to
make the determinations required by this Section.  The Company will bear all
expenses with respect to the determinations by such firm required to be made by
this Section.  The Company and the Participant shall furnish such tax firm such
information and documents as the tax firm may reasonably request in order to
make its required determination.  The tax firm will provide its calculations,
together with detailed supporting documentation, to the Company and the
Participant as soon as practicable following its engagement.  Any good faith
determinations of the tax firm made hereunder will be final, binding and
conclusive upon the Company and the Participant.

5. Company Reacquisition Right.

5.1 Grant of Company Reacquisition Right.    In the event that the Participant’s
Service terminates for any reason or no reason, with or without cause, the
Participant shall forfeit and the Company shall automatically reacquire all
Units which are not, as of the time of such termination (taking into account the
accelerated vesting pursuant to Section 4.2, if any), Vested Units (“Unvested
Units”), and the Participant shall not be entitled to any payment therefor (the
“Company Reacquisition Right”).

5.2 Ownership Change Event, Non-Cash Dividends, Distributions and Adjustments.
 Upon the occurrence of an Ownership Change Event, a dividend or distribution to
the stockholders of the Company paid in shares of Stock or other property, or
any other adjustment upon a change in the capital structure of the Company as
described in Section 9,  any and all new, substituted or additional securities
or other property (other than regular, periodic cash dividends paid on Stock
pursuant to the Company’s dividend policy) to which the Participant is entitled
by reason of the Participant’s ownership of Unvested Units shall be immediately
subject to the Company Reacquisition Right and included in the terms “Units” and
“Unvested Units” for all purposes of the Company Reacquisition Right with the
same force and effect as the Unvested Units immediately prior to the Ownership
Change Event, dividend, distribution or adjustment, as the case may be.  For
purposes of determining the number of Vested Units following an Ownership Change
Event, dividend, distribution or adjustment, credited Service shall include all
Service with any corporation which is a Participating Company at the time the
Service is rendered, whether or not such corporation is a Participating Company
both before and after any such event.



4

--------------------------------------------------------------------------------

 

6. Settlement of the Award.

6.1 Issuance of Shares of Stock.  Subject to the provisions of Section 6.3, the
Company shall issue to the Participant on the Settlement Date with respect to
each Vested Unit to be settled on such date one (1) share of Stock.    Shares of
Stock issued in settlement of Units shall not be subject to any restriction on
transfer other than any such restriction as may be required pursuant to
Section 6.3, Section 7 or the Company’s Trading Compliance Policy.

6.2 Beneficial Ownership of Shares; Certificate Registration.  The Participant
hereby authorizes the Company, in its sole discretion, to deposit any or all
shares acquired by the Participant pursuant to the settlement of the Award with
the Company’s transfer agent, including any successor transfer agent, to be held
in book entry form, or to deposit such shares for the benefit of the Participant
with any broker with which the Participant has an account relationship of which
the Company has notice.  Except as provided by the foregoing, a certificate for
the shares acquired by the Participant shall be registered in the name of the
Participant, or, if applicable, in the names of the heirs of the Participant.

6.3 Restrictions on Grant of the Award and Issuance of Shares.  The grant of the
Award and issuance of shares of Stock upon settlement of the Award shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities.  No shares of Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed.  The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance of any shares subject to the
Award shall relieve the Company of any liability in respect of the failure to
issue such shares as to which such requisite authority shall not have been
obtained.  As a condition to the settlement of the Award, the Company may
require the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.

6.4 Fractional Shares.  The Company shall not be required to issue fractional
shares upon the settlement of the Award.

7. Tax Withholding.

7.1 In General.  At the time the Grant Notice is executed, or at any time
thereafter as requested by a Participating Company, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax (including any
social insurance) withholding obligations of the Participating Company, if any,
which arise in connection with the Award, the vesting of Units or the issuance
of shares of Stock in settlement thereof.  The Company shall have no obligation
to deliver shares of Stock until the tax withholding obligations of the
Participating Company have been satisfied by the Participant.



5

--------------------------------------------------------------------------------

 

7.2 Assignment of Sale Proceeds.  Subject to compliance with applicable law and
the Company’s Trading Compliance Policy, if permitted by the Company, the
Participant may satisfy the Participating Company’s tax withholding obligations
in accordance with procedures established by the Company providing for delivery
by the Participant to the Company or a broker approved by the Company of
properly executed instructions, in a form approved by the Company, providing for
the assignment to the Company of the proceeds of a sale with respect to some or
all of the shares being acquired upon settlement of Units.

7.3 Withholding in Shares.  The Company shall have the right, but not the
obligation, to require the Participant to satisfy all or any portion of a
Participating Company’s tax withholding obligations by deducting from the shares
of Stock otherwise deliverable to the Participant in settlement of the Award a
number of whole shares having a fair market value, as determined by the Company
as of the date on which the tax withholding obligations arise, not in excess of
the amount of such tax withholding obligations determined by the applicable
minimum statutory withholding rates if required to avoid liability
classification of the Award under generally accepted accounting principles in
the United States.

8. Effect of Change in Control.

In the event of a Change in Control, except to the extent that the Committee
determines to cash out the Award in accordance with Section 13.1(c) of the Plan,
the surviving, continuing, successor, or purchasing entity or parent thereof, as
the case may be (the “Acquiror”), may, without the consent of the Participant,
assume or continue in full force and effect the Company’s rights and obligations
with respect to all or any portion of the outstanding Units or substitute for
all or any portion of the outstanding Units substantially equivalent rights with
respect to the Acquiror’s stock.  For purposes of this Section, a Unit shall be
deemed assumed if, following the Change in Control, the Unit confers the right
to receive, subject to the terms and conditions of the Plan and this Agreement,
the consideration (whether stock, cash, other securities or property or a
combination thereof) to which a holder of a share of Stock on the effective date
of the Change in Control was entitled  (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares of Stock); provided, however, that if such consideration
is not solely common stock of the Acquiror, the Committee may, with the consent
of the Acquiror, provide for the consideration to be received upon settlement of
the Unit to consist solely of common stock of the Acquiror equal in Fair Market
Value to the per share consideration received by holders of Stock pursuant to
the Change in Control.  The Award shall terminate and cease to be outstanding
effective as of the time of consummation of the Change in Control to the extent
that Units subject to the Award are neither assumed or continued by the Acquiror
in connection with the Change in Control nor settled as of the time of the
Change in Control.

9. Adjustments for Changes in Capital Structure.

Subject to any required action by the stockholders of the Company and the
requirements of Section 409A of the Code to the extent applicable, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of



6

--------------------------------------------------------------------------------

 

shares, or similar change in the capital structure of the Company, or in the
event of payment of a dividend or distribution to the stockholders of the
Company in a form other than Stock (other than regular, periodic cash dividends
paid on Stock pursuant to the Company’s dividend policy) that has a material
effect on the Fair Market Value of shares of Stock, appropriate and
proportionate adjustments shall be made in the number of Units subject to the
Award and/or the number and kind of shares or other property to be issued in
settlement of the Award, in order to prevent dilution or enlargement of the
Participant’s rights under the Award.  For purposes of the foregoing, conversion
of any convertible securities of the Company shall not be treated as “effected
without receipt of consideration by the Company.”  Any and all new, substituted
or additional securities or other property (other than regular, periodic cash
dividends paid on Stock pursuant to the Company’s dividend policy) to which the
Participant is entitled by reason of ownership of Units acquired pursuant to
this Award will be immediately subject to the provisions of this Award on the
same basis as all Units originally acquired hereunder.  Any fractional Unit or
share resulting from an adjustment pursuant to this Section shall be rounded
down to the nearest whole number.  Such adjustments shall be determined by the
Committee, and its determination shall be final, binding and conclusive.

10. Rights as a Stockholder, Director, Employee or Consultant.

The Participant shall have no rights as a stockholder with respect to any shares
which may be issued in settlement of this Award until the date of the issuance
of such shares (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company).  No adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date the shares are issued, except as provided in
Section 9.  If the Participant is an Employee, the Participant understands and
acknowledges that, except as otherwise provided in a separate, written
employment agreement between a Participating Company and the Participant, the
Participant’s employment is “at will” and is for no specified term.  Nothing in
this Agreement shall confer upon the Participant any right to continue in the
Service of a Participating Company or interfere in any way with any right of the
Participating Company Group to terminate the Participant’s Service at any time.

11. Legends.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock issued pursuant to this Agreement.  The Participant shall, at
the request of the Company, promptly present to the Company any and all
certificates representing shares acquired pursuant to this Award in the
possession of the Participant in order to carry out the provisions of this
Section.

12. Compliance with Section 409A.

It is intended that any election, payment or benefit which is made or provided
pursuant to or in connection with this Award that may result in Section 409A
Deferred Compensation shall comply in all respects with the applicable
requirements of Section 409A (including applicable regulations or other
administrative guidance thereunder, as determined by the Committee in good
faith) to avoid the unfavorable tax consequences provided therein for



7

--------------------------------------------------------------------------------

 

non‑compliance.  In connection with effecting such compliance with Section 409A,
the following shall apply:

12.1 Separation from Service; Required Delay in Payment to Specified Employee. 
Notwithstanding anything set forth herein to the contrary, no amount payable
pursuant to this Agreement on account of the Participant’s termination of
Service which constitutes a “deferral of compensation” within the meaning of the
Treasury Regulations issued pursuant to Section 409A of the Code (the “Section
409A Regulations”) shall be paid unless and until the Participant has incurred a
“separation from service” within the meaning of the Section 409A
Regulations.  Furthermore, to the extent that the Participant is a “specified
employee” within the meaning of the Section 409A Regulations as of the date of
the Participant’s separation from service, no amount that constitutes a deferral
of compensation which is payable on account of the Participant’s separation from
service shall be paid to the Participant before the date (the “Delayed Payment
Date”) which is first day of the seventh month after the date of the
Participant’s separation from service or, if earlier, the date of the
Participant’s death following such separation from service.  All such amounts
that would, but for this Section, become payable prior to the Delayed Payment
Date will be accumulated and paid on the Delayed Payment Date.

12.2 Other Changes in Time of Payment.    Neither the Participant nor the
Company shall take any action to accelerate or delay the payment of any benefits
under this Agreement in any manner which would not be in compliance with the
Section 409A Regulations.

12.3 Amendments to Comply with Section 409A; Indemnification.    Notwithstanding
any other provision of this Agreement to the contrary, the Company is authorized
to amend this Agreement, to void or amend any election made by the Participant
under this Agreement and/or to delay the payment of any monies and/or provision
of any benefits in such manner as may be determined by the Company, in its
discretion, to be necessary or appropriate to comply with the Section
409A Regulations without prior notice to or consent of the Participant.  The
Participant hereby releases and holds harmless the Company, its directors,
officers and stockholders from any and all claims that may arise from or relate
to any tax liability, penalties, interest, costs, fees or other liability
incurred by the Participant in connection with the Award, including as a result
of the application of Section 409A.

12.4 Advice of Independent Tax Advisor.  The Company has not obtained a tax
ruling or other confirmation from the Internal Revenue Service with regard to
the application of Section 409A to the Award, and the Company does not represent
or warrant that this Agreement will avoid adverse tax consequences to the
Participant, including as a result of the application of Section 409A to the
Award.  The Participant hereby acknowledges that he or she has been advised to
seek the advice of his or her own independent tax advisor prior to entering into
this Agreement and is not relying upon any representations of the Company or any
of its agents as to the effect of or the advisability of entering into this
Agreement.

13. Miscellaneous Provisions.

13.1 Termination or Amendment.  The Committee may terminate or amend the Plan or
this Agreement at any time; provided, however, that except as provided in
Section 8 



8

--------------------------------------------------------------------------------

 

in connection with a Change in Control, no such termination or amendment may
have a materially adverse effect on the Participant’s rights under this
Agreement without the consent of the Participant unless such termination or
amendment is necessary to comply with applicable law or government regulation,
including, but not limited to, Section 409A.  No amendment or addition to this
Agreement shall be effective unless in writing.

13.2 Nontransferability of the Award.  Prior to the issuance of shares of Stock
on the applicable Settlement Date, neither this Award nor any Units subject to
this Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution.  All rights with respect to the Award
shall be exercisable during the Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative.

13.3 Further Instruments.  The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

13.4 Binding Effect.  This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.

13.5 Delivery of Documents and Notices.  Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Participant by a Participating Company, or upon deposit in the
U.S. Post Office or foreign postal service, by registered or certified mail, or
with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.

(a) Description of Electronic Delivery.  The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Agreement, the
Plan Prospectus, and any reports of the Company provided generally to the
Company’s stockholders, may be delivered to the Participant electronically.  In
addition, if permitted by the Company, the Participant may deliver
electronically the Grant Notice to the Company or to such third party involved
in administering the Plan as the Company may designate from time to time.  Such
means of electronic delivery may include but do not necessarily include the
delivery of a link to a Company intranet or the Internet site of a third party
involved in administering the Plan, the delivery of the document via e-mail or
such other means of electronic delivery specified by the Company.

(b) Consent to Electronic Delivery.  The Participant acknowledges that the
Participant has read Section 13.5(a) of this Agreement and consents to the
electronic delivery of the Plan documents and, if permitted by the Company, the
delivery of the Grant



9

--------------------------------------------------------------------------------

 

Notice, as described in Section 13.5(a).  The Participant acknowledges that he
or she may receive from the Company a paper copy of any documents delivered
electronically at no cost to the Participant by contacting the Company by
telephone or in writing.  The Participant further acknowledges that the
Participant will be provided with a paper copy of any documents if the attempted
electronic delivery of such documents fails.  Similarly, the Participant
understands that the Participant must provide the Company or any designated
third party administrator with a paper copy of any documents if the attempted
electronic delivery of such documents fails.  The Participant may revoke his or
her consent to the electronic delivery of documents described in Section 13.5(a)
or may change the electronic mail address to which such documents are to be
delivered (if Participant has provided an electronic mail address) at any time
by notifying the Company of such revoked consent or revised e-mail address by
telephone, postal service or electronic mail.  Finally, the Participant
understands that he or she is not required to consent to electronic delivery of
documents described in Section 13.5(a).

13.6 Integrated Agreement.  The Grant Notice, this Agreement and the Plan,
together with any employment, service or other agreement between the Participant
and a Participating Company referring to this Award, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter.  To the extent contemplated herein or therein,
the provisions of the Grant Notice, this Agreement and the Plan shall survive
any settlement of the Award and shall remain in full force and effect.

13.7 Applicable Law.  This Agreement shall be governed by the laws of the State
of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California.

13.8 Counterparts.  The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.



10

--------------------------------------------------------------------------------